Case 1:17-cv-24206-JEM Document 151 Entered on FLSD Docket 10/15/2020 Page 1 of 3



                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                   CASE NO. 17-24206-CIV-MARTINEZ-OTAZO-REYES


 LARA SAMAHA and ELIE SAMAHA
       Plaintiffs,

  v.                                                      JURY TRIAL DEMANDED

 GEBRAN BASSIL, SALIM JREISSATI,
 DANY MACARON, ZIAD MEKANNA,
 PETER GERMANOS, MAJED BOUEZ,
 AHMAD SASSINE, MONA BACH MANSOUR,
 ALEXANDER GEORGE MANSOUR,
 ROLLY GEORGE MANSOUR, PASCAL ANTOUN,
 SAMIR HAMMOUD, ZIAD ABOU HAIDAR,
 FADI WADIH LAYOUN AND MARLENE WADIH LAYOUN

         Defendants.
                                                /


                                  NOTICE OF ENTRY OF PARTIES
        The Plaintiff, LARA SAMAHA, as per the Supplemental Complaint filed on October 12,

 2020, (ECF No. 149), hereby gives notice that ELIE SAMAHA is a Plaintiff in this proceeding,

 and GEBRAN BASSIL, PETER GERMANOS, MAJED BOUEZ, AHMAD SASSINE are

 Defendants in this proceeding.


                                                                       Respectfully submitted,

                                                                  s/Rebecca L. Castaneda
                                                        REBECCA L. CASTANEDA, ESQ.
                                                                  Florida Bar No. 1007926
                                                                 The Castaneda Law Firm
                                                               506 North Armenia Avenue
                                                                    Tampa, Florida 33609
                                                                        Tel: (813) 694-7780
                                                         rc@attorneyrebeccacastaneda.com
Case 1:17-cv-24206-JEM Document 151 Entered on FLSD Docket 10/15/2020 Page 2 of 3



                                                                  ANDREW E. SIEGEL
                                                                Covington & Burling LLP
                                                                         One CityCenter
                                                                   850 Tenth Street, NW
                                                                  Washington, DC 20001
                                                                      Tel: (202) 662-5021
                                                                        asiegel@cov.com


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

 furnished electronically by the CM/ECF system which will send an electronic filing to

 any counsel of record, this 15th day of October 2020. For the parties not listed in

 CM/ECF, a hard copy of the foregoing has been sent via mail to the following:

 Salim Jressati                                Ziad Mekanna
 Jurisfirma                                    Courthouse
 IMM. "The Consulate's" 75                     Second Floor
 Rue Mar Takla                                 Baabda, Lebanon
 Hazmieh, Lebanon

 Pascal Antoun                                 Samir Hammoud
 Youssef Jabre building, 5th floor             11th Floor
 Nohad Jabre Law Firm                          Achrafieh 4883 Building
 Antelias Highway                              La Poste Street, Adlieh Area
 Metn, Mount Lebanon, Lebanon                  Beirut, Lebanon

 Ziad Abou Haidar                              Mona Bach Mansour
 General Prosecutor Office                     General Street, Joseph Attik Bldg., 1st Fl.
 Courts of Justice                             Furn El Chebak
 Sami Solh Street                              Beirut, Lebanon
 Beirut, Lebanon

 Alexander George Mansour                      Rolly George Mansour
 Claude Tabet Street, Olivar 1. Bloc D         Val Pere Jack Street, Dahdouh Building
 Jamhour, Lebanon                              Ground Floor
                                               Bsalim, Lebanon

 Dany George Macaron                           Fadi Wadih Layoun
 Badaro St. Fransabank Building (Office)       Al-Iskandar Street, Layoun Building
 Beirut, Lebanon                               Achrafieh, Beirut, Lebanon
 Naoum Labaki Street, Hersch Tabet
 Sin el Fil, Lebanon
Case 1:17-cv-24206-JEM Document 151 Entered on FLSD Docket 10/15/2020 Page 3 of 3




 Marlene Wadih Layoun
 Baabdat - Mount Lebanon
 Naoum Labaki Building
 Ground Floor


                                                          Respectfully submitted,

                                                      s/Rebecca L. Castaneda
                                              REBECCA L. CASTANEDA, ESQ.
                                                       The Castaneda Law Firm
                                                     506 North Armenia Avenue
                                                           Tampa, Florida 33609
                                                              Tel: (813) 694-7780
                                                             Fax: (813) 701-3697
                                               rc@attorneyrebeccacastaneda.com
                                                        Florida Bar No. 1007926




                                       2
